Appeal from a judgment of a City Magistrate, holding a Court of Special Sessions of the City of New York, Borough of Queens, convicting appellant of book-making, from the sentence imposed, and from each and every intermediate order therein made. Appellant was sentenced to pay a fine of $25 or to serve five days. The fine was paid. Judgment reversed on the law and the facts, complaint dismissed, and fine remitted. In our opinion, the proof is insufficient to support the conviction (People v. Richardson, 287 N. Y. 563; People v. Carpenito, 292 N. Y. 498). No separate appeal lies from the sentence or from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.